Detailed Action

1.	This Office Action is responsive to the Response After Final Action and the Terminal Disclaimer filed 12/14/2020.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer

3.	The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,177,965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

4.	Claims 1-20 are allowed.


	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a system comprising: a first encoder device configured to transcode received first data for distribution to one or more end user devices, the first encoder device further configured to execute a first failure detector; a second encoder device configured to transcode received second data for distribution to the one or more end user devices, the second encoder device further configured to execute a second failure detector, the second failure detector configured to: transmit a communication to the first failure detector; determine that the first encoder device has failed in response to a determination that no response to the communication was received within a threshold period of time; and transmit an indication that the first encoder device has failed to one or more other encoder devices; and a control system including a processor and memory, wherein instructions stored in the memory, when executed, cause the control system to: process a message received from one of the one or more other encoder devices indicating that the first encoder device has failed; allocate a third encoder device to the received first data for distribution to the one or more end user devices, as set forth in the independent claim 1.  




6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441